DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, ‘mounted to the mounting portion’ should be added after ‘head’ to clarify that the limitation set forth is regarding the optical head that is mounted (as opposed to another of the plurality of optical heads), as is done throughout the claim set.
In claim 12, line 12, ‘mounted to the mounting portion’ should be added after ‘head’ to clarify that the limitation set forth is regarding the optical head that is mounted (as opposed to another of the plurality of optical heads), as is done throughout the claim set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US Pub 2014/0085603 –cited by Applicant) in view of Tanaka (KR 20120022050 –cited by applicant).
Re claims 1, 12: Su discloses an electronic apparatus comprising:
a mounting portion to which one of a plurality of optical heads is selectively mountable [0019, 0023, 0027; see the replaceable module 301 that is mounted to a mounting portion of module 302];
a communicator, or communication interface, configured to communicate with an external apparatus [0024; see the ‘wireless means’];
an optic configured to output light through the optical head mounted to the mounting portion, receive light which is reflected from a user's body through the optical head mounted to the mounting portion, and transmit the received light to the external apparatus [0023; see the lens 303 and the optics behind the lens and the image plane comprising the optical module for transmitting the light and light signal to the external apparatus]; and

Su also disclose a corresponding method for controlling the electronic apparatus including mounting one of the plurality of optical heads to the mounting portion [0019, 0023, 0027; see the replaceable module 301 that is mounted to a mounting portion of module 302]; communicating with an external apparatus [0024; see the ‘wireless means’]; obtaining information from the mounted optical head and transmitting the information to the external apparatus [0023, 0024, 0027; see the control buttons and features and control electronic circuits to generate the image information]; receiving light reflected from a user’s body through the optical head mounted to the mounting portion [0023; see the lens 303 and the optics behind the lens and the image plane comprising the optical module for transmitting the light and light signal to the external apparatus]; and transmitting light reflected from a user's body and passed through the mounted optical head to the external apparatus [0024; see the ‘wireless means’ for transmitting the light signal].
Su discloses all features including that light from the light source is synchronized with the opening of shutters and that data exchange is performed with the external device wirelessly [0043, 0044; see the wireless means and the synching of the light source with shutter], except that the controller obtains identification information about the optical head mounted to the mounting portion based on one of the plurality of optical heads being mounted to the mounting portion, transmitting that information to the 
Re claims 2, 13: Su discloses the controller performs communication pairing with the external apparatus though the communicator when the electronic apparatus and the external apparatus are close to each other within a preset range, and transmits the information of the optical head mounted to the mounting portion to the external apparatus through the communicator when the communication pairing is completed [0021; see the wifi or Bluetooth which is known to perform communication pairing when modules are within a close range for wireless communication. As above, Su does not 
Re claims 3, 14: Su discloses a display, wherein the controller controls the display to display information about a current state of the electronic apparatus [0024; see the display 305 and a displayed current state such as a display of live imaging, which indicates a live imaging current state].
Re claims 4, 15: Su discloses the information about the current state of the electronic apparatus comprises at least one of information about whether the electronic apparatus is communicating with the external apparatus and information about the optical head mounted to the mounting portion [0024; see the communication module including a smart phone which is well-known to show wifi/Bluetooth connection status, which indicates whether communication is occurring. Examiner takes Official Notice of this well-understood and conventional feature].
Re claim 5: Su discloses the mounting portion comprises a connection terminal for connecting with the mounted optical head, and the controller receives the information from the mounted optical head through the connection terminal [0027; see the electrical connection portions of module 301 and module 302 which corresponds to a connection terminal through which the controller receives information]. As above, Su does not disclose identification information, but Tanaka is used to teach acquiring lens 
Re claims 6, 7: Su discloses the optic comprises a lens section comprising a plurality of lenses for transmitting incident light [0023; see the lens 303 and optic lens behind the lens 303]; and a lens control section configured to adjust a focal length of the lens section [0029; see the focusing adjustment], but does not disclose wherein the controller controls the lens control section to adjust the focal length of the lens section in response to a control signal received from the external apparatus. However, Tanaka teaches control of a lens control section to adjust the focal length in response to a control signal (claim 10; wherein the focal length information is lens characteristic information that controls the lens control section). The adjusting of the focal length corresponds to change in distance between the plurality of lenses, and replacement of the lens being in use by another lens different in thickness, size and refractive index (claim 10; see the focal length information used to change the distance from a lens and also used to replace the lens once identified). It would have been obvious to the skilled artisan to modify Su, to utilize focal length information for lens control as taught by Tanaka, in order to improve the user operability and focusing capability of the apparatus.
Re claim 8: Su discloses the optic comprises a light source configured to generate light and output the light through the mounted optical head, and the controller 
Re claim 9: Su discloses the controller controls the light source to adjust at least one of brightness and chromaticity of the generate light [0030; see the intensity or brightness that is adjusted].
Re claim 10: Su discloses the controller controls the light source based on the control signal received from the external apparatus [0024; see the touch screen control and see the wireless communication protocols].
Re claim 11: Su discloses the optic comprises a pattern generator to apply a pattern to the light generated by the light source, and the controller controls the pattern generator to apply the pattern to the output light [0030; see the brightness adjustment which changes a pattern of light that is applied to the target and is controlled by a controller of the apparatus].

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. Applicant has amended the claims and first argues that Su fails to disclose that the obtained image is transmitted to an external apparatus for displaying the image. Respectfully, the Examiner disagrees and finds that Su discloses that images are transmitted out of portable system 302 through wireless means, wherein the external apparatus may be a computing unit with display 202 [0023, and see Figure 2]. .
The previous specification objection, 112f interpretation, and 112b rejections are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793